Exhibit 99.1 FOR IMMEDIATE RELEASE Jury Finds Against Del Global Technologies Corporation in Moeller v. Del Medical et. al Franklin Park, IL April 22, 2008 Del Global Technologies Corp. (OTCBB: DGTC) ("Del Global" or the “Company") today provided the following statement: On June 28, 2002, Jeffrey N. Moeller, a former employee of Del Medical, commenced an action in the Circuit Court of Cook County, Illinois, against the Company, Del Medical Imaging Corp. (“Del Medical”) and Walter Schneider, the former President of Del Medical. Mr. Moeller alleged four claims in the action: (1) retaliatory discharge from employment with Del Medical, (2) defamation, (3) intentional interference with his employment relationship with Del Medical and prospective employers, and (4) to hold the company liable for any misconduct of Del Medical under a theory of piercing the corporate veil. Mr. Moeller was seeking $2.37 million in damages.By order dated September 15, 2006, the Court dismissed that part of Mr. Moeller’s claim of intentional interference as alleged interference with his relationship with prospective employers.The trial date was postponed on various occasions at plaintiff’s request and was finally rescheduled for April 7, 2008. On April 17, 2008, the Circuit Court jury returned a verdict in favor of Mr. Moeller for $1.8 million for lost earnings, back pay, front pay andbenefits on the retaliatory discharge claim,and for $200,000 for emotional distress/reputation damages and $200,000 in punitive damages on the defamation claim. The Company is assessing the probable loss if the jury verdict is not overturned. Any increase in liability will be recorded as a charge to the Company’s earnings for the third quarter of fiscal 2008. James A.
